Name: Decision (EU) 2015/2330 of the European Central Bank of 4 December 2015 amending Decision ECB/2014/53 on the approval of the volume of coin issuance in 2015 (ECB/2015/41)
 Type: Decision
 Subject Matter: monetary relations;  monetary economics
 Date Published: 2015-12-12

 12.12.2015 EN Official Journal of the European Union L 328/119 DECISION (EU) 2015/2330 OF THE EUROPEAN CENTRAL BANK of 4 December 2015 amending Decision ECB/2014/53 on the approval of the volume of coin issuance in 2015 (ECB/2015/41) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(2) thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right from 1 January 1999 to approve the volume of coins issued by the Member States whose currency is the euro. (2) Based on the estimates of demand for euro coins in 2015 that the Member States whose currency is the euro submitted to the ECB, the ECB approved the total volume of euro coins intended for circulation and euro collector coins not intended for circulation in 2015 in Decision ECB/2014/53 (1). (3) On 1 October 2015, the Greek Ministry of Finance requested that the volume of euro coins that Greece may issue in 2015 be increased from EUR 13,3 million to EUR 52,7 million to be able to respond to an unexpected rise in the demand for coins. (4) The ECB approves the abovementioned request for an increase in the volume of euro coins intended for circulation that Greece may issue in 2015. (5) On 2 October 2015, the Belgian Ministry of Finance requested that the volume of euro coins that Belgium may issue in 2015 be increased from EUR 0,8 million to EUR 65,8 million to be able to respond to an unexpected rise in the demand for coins. (6) The ECB approves the abovementioned request for an increase in the volume of euro coins intended for circulation that Belgium may issue in 2015. (7) Therefore, Decision ECB/2014/53 should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendment The table in Article 1 of Decision ECB/2014/53 is replaced by the following: (EUR million) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2015 Belgium 65,8 Germany 529,0 Estonia 10,3 Ireland 39,0 Greece 52,7 Spain 301,4 France 230,0 Italy 41,5 Cyprus 10,0 Lithuania 120,7 Luxembourg 45,0 Malta 8,7 Netherlands 52,5 Latvia 30,6 Austria 248,0 Portugal 30,0 Slovenia 13,0 Slovakia 13,4 Finland 60,0 Article 2 Taking effect This Decision shall take effect on the day of its notification to the addressees. Article 3 Addressees This Decision is addressed to the Member States whose currency is the euro. Done at Frankfurt am Main, 4 December 2015. The President of the ECB Mario DRAGHI (1) Decision ECB/2014/53 of 11 December 2014 on the approval of the volume of coin issuance in 2015 (OJ L 365, 19.12.2014, p. 163).